             Case 1:20-cv-00620-SAG Document 32 Filed 11/20/20 Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

                                                    *
GERALDINE DESGRAVIERS,                              *
                                                    *
         Plaintiff,                                 *
                                                    *
                 v.                                 *          Civil No. SAG-20-0620
                                                    *
PF-FREDERICK, LLC,                                  *
                                                    *
         Defendant.                                 *
                                                    *
                                                    *
*        *       *      *       *     *   *   *    *                   *       *       *     *
                                    MEMORANDUM OPINION

         Geraldine Desgraviers (“Plaintiff”), who is self-represented, filed a Complaint on March

6, 2020 against PF-Frederick, LLC 1 (“Planet Fitness”). ECF 1. Planet Fitness has filed a Motion

to Dismiss for Failure to State a Claim, ECF 28. Plaintiff filed an opposition, ECF 29, and Planet

Fitness filed a reply. ECF 30.

         This Court has carefully reviewed all of the filings in this case, and no hearing is necessary

to resolve the pending motion. See Local Rule 105.6 (D. Md. 2018). For the reasons that follow,

Planet Fitness’s motion will be granted.

    I.        Factual and Procedural Background

         The factual allegations in the Complaint are sparse, but are assumed as true for purposes

of this motion. Plaintiff has been a member of Planet Fitness since November 28, 2014. ECF 1 at

6. On June 9, 2019, Plaintiff, who is African-American, entered the gym and waited to sign in.

ECF 1-1. The female associate at the front desk, who was also African-American, was attending


1The Complaint originally named another corporate entity, but was amended to name this
Defendant.
            Case 1:20-cv-00620-SAG Document 32 Filed 11/20/20 Page 2 of 7



to prospective customers, and asked Plaintiff to wait. Id. The associate proceeded to sign Plaintiff

in “as other white members began to enter the gym,” because, Plaintiff believed, “she did not want

to inconvenience these members.” Id. As Plaintiff went to use the hydro machine, the same female

associate approached and said to a male associate, “Wait, you cannot give her that hydro machine,

I have someone waiting to use that machine.” Id.

          On June 14, 2019, Plaintiff complained to the management of Planet Fitness-Frederick,

alleging that those incidents constituted racial discrimination. 2 ECF 1 at 6. As a result, Planet

Fitness suspended Plaintiff’s gym membership, which has resulted in harm to her health. Id.

    II.      Standard of Review

          Federal Rule of Civil Procedure 12(b)(6) permits a defendant to test the legal sufficiency

of a complaint by way of a motion to dismiss. In re Birmingham, 846 F.3d 88, 92 (4th Cir.

2017); Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159, 165-66 (4th Cir. 2016); McBurney v.

Cuccinelli, 616 F.3d 393, 408 (4th Cir. 2010), aff'd sub nom., McBurney v. Young, 569 U.S. 221

(2013); Edwards v. City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). A Rule 12(b)(6) motion

constitutes an assertion by a defendant that, even if the facts alleged by a plaintiff are true, the

complaint fails as a matter of law “to state a claim upon which relief can be granted.” See In re

Birmingham, 846 F.3d at 92.

          Whether a complaint states a claim for relief is assessed by reference to the pleading

requirements of Federal Rule of Civil Procedure 8(a)(2). That rule provides that a complaint must

contain a “short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). The purpose of the rule is to provide the defendants with “fair notice” of



2While Plaintiff’s Complaint alleges that she made her customer service complaint on June 14, the
attachments seem to suggest she complained in writing on June 9 and June 11. See ECF 1, ECF
1-1.
                                                  2
          Case 1:20-cv-00620-SAG Document 32 Filed 11/20/20 Page 3 of 7



the claims and the “grounds” for entitlement to relief. Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555-56, 127 S. Ct. 1955, 167 L.Ed.2d 929 (2007).

       To survive a motion under Federal Rule of Civil Procedure 12(b)(6), a complaint must

contain facts sufficient to “state a claim to relief that is plausible on its face.” Twombly, 550 U.S.

at 570, 127 S. Ct. at 1974; see Ashcroft v. Iqbal, 556 U.S. 662, 684, 129 S. Ct. 1937, 173 L.Ed.2d

868 (2009) (“Our decision in Twombly expounded the pleading standard for ‘all civil actions’ ....”)

(citation omitted); see also Willner v. Dimon, 849 F.3d 93, 112 (4th Cir. 2017). But, a plaintiff

need not include “detailed factual allegations” in order to satisfy Rule 8(a)(2). Twombly, 550 U.S.

at 555. Moreover, federal pleading rules “do not countenance dismissal of a complaint for

imperfect statement of the legal theory supporting the claim asserted.” Johnson v. City of Shelby,

Miss., 574 U.S. 10, 11 (2014) (per curiam).

       Nevertheless, the rule demands more than bald accusations or mere speculation. Twombly,

550 U.S. at 555; see Painter’s Mill Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir. 2013). If a

complaint provides no more than “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action,” it is insufficient. Twombly, 550 U.S. at 555. Rather, to satisfy the

minimal requirements of Rule 8(a)(2), the complaint must set forth “enough factual matter (taken

as true) to suggest” a cognizable cause of action, “even if ... [the] actual proof of those facts is

improbable and ... recovery is very remote and unlikely.” Twombly, 550 U.S. at 556 (internal

quotation marks omitted).

       In reviewing a Rule 12(b)(6) motion, a court “must accept as true all of the factual

allegations contained in the complaint” and must “draw all reasonable inferences [from those facts]

in favor of the plaintiff.” E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440

(4th Cir. 2011) (citations omitted); see Semenova v. Maryland Transit Admin., 845 F.3d 564, 567



                                                  3
         Case 1:20-cv-00620-SAG Document 32 Filed 11/20/20 Page 4 of 7



(4th Cir. 2017); Houck v. Substitute Tr. Servs., Inc., 791 F.3d 473, 484 (4th Cir. 2015); Kendall v.

Balcerzak, 650 F.3d 515, 522 (4th Cir. 2011), cert. denied, 565 U.S. 943 (2011). But, a court is

not required to accept legal conclusions drawn from the facts. See Papasan v. Allain, 478 U.S.

265, 286 (1986). “A court decides whether [the pleading] standard is met by separating the legal

conclusions from the factual allegations, assuming the truth of only the factual allegations, and

then determining whether those allegations allow the court to reasonably infer” that the plaintiff is

entitled to the legal remedy sought. A Society Without a Name v. Virginia, 655 F.3d 342, 346 (4th.

Cir. 2011), cert. denied, 566 U.S. 937 (2012).

       Because Plaintiff is self-represented, her pleadings are “liberally construed” and “held to

less stringent standards than [those filed] by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(citation omitted). “However, liberal construction does not absolve Plaintiff from pleading a

plausible claim.” Bey v. Shapiro Brown & Alt, LLP, 997 F. Supp. 2d 310, 314 (D. Md. 2014),

aff’d, 584 F. App’x 135 (4th Cir. 2014); see also Coulibaly v. J.P. Morgan Chase Bank, N.A., Civil

Action No. DKC-10-3517, 2011 WL 3476994, at *6 (D. Md. Aug. 8, 2011) (“[E]ven when pro se

litigants are involved, the court cannot ignore a clear failure to allege facts that support a viable

claim.”), aff’d 526 F. App’x 255 (4th Cir. 2013).

       Moreover, a federal court may not act as an advocate for a self-represented litigant. See

Brock v. Carroll, 107 F.3d 241, 242-43 (4th Cir. 1996); Weller v. Dep’t of Social Servs., 901 F.2d

387, 391 (4th Cir. 1990). Therefore, the court cannot “conjure up questions never squarely

presented,” or fashion claims for a plaintiff because she is self-represented. Beaudett v. City of

Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985), cert. denied, 475 U.S. 1088 (1986); see also MD

v. Sch. Bd. of City of Richmond, 560 F. App’x 199, 203 n.4 (4th Cir. 2014) (rejecting self-




                                                 4
             Case 1:20-cv-00620-SAG Document 32 Filed 11/20/20 Page 5 of 7



represented plaintiff’s argument that district court erred in failing to consider an Equal Protection

claim, because plaintiff failed to allege it in the complaint).

           Courts generally do not “‘resolve contests surrounding the facts, the merits of a claim, or

the applicability of defenses’” through a Rule 12(b)(6) motion. Edwards, 178 F.3d at 243 (quoting

Republican Party v. Martin, 980 F.2d 943, 952 (4th Cir. 1992)). However, “in the relatively rare

circumstances where facts sufficient to rule on an affirmative defense are alleged in the complaint,

the defense may be reached by a motion to dismiss filed under Rule 12(b)(6).” Goodman v.

Praxair, Inc., 494 F.3d 458, 464 (4th Cir. 2007) (en banc); accord Pressley v. Tupperware Long

Term Disability Plan, 553 F.3d 334, 336 (4th Cir. 2009). Because Rule 12(b)(6) “is intended

[only] to test the legal adequacy of the complaint,” Richmond, Fredericksburg & Potomac R.R.

Co. v. Forst, 4 F.3d 244, 250 (4th Cir. 1993), “[t]his principle only applies ... if all facts necessary

to the affirmative defense ‘clearly appear[ ] on the face of the complaint.’” Goodman, 494 F.3d at

464 (quoting Forst, 4 F.3d at 250) (emphasis added in Goodman). A defense based on the statute

of limitations therefore may be considered by a motion to dismiss, if facts sufficient to rule are

contained within the Complaint’s allegations. Id.

    III.      Analysis

            Because Plaintiff and the defendant she sued are both Maryland residents, the only

 plausible basis for jurisdiction is federal question jurisdiction. See 28 U.S.C. § 1331 (providing

 jurisdiction for those cases which “arise under” federal law). Plaintiff asserts claims pursuant to

 Title VI of the Civil Rights Act of 1964 and the First Amendment of the United States

 Constitution, but, for the reasons described below, does not state a plausible claim under either

 cause of action.




                                                    5
         Case 1:20-cv-00620-SAG Document 32 Filed 11/20/20 Page 6 of 7



       Section 601 of Title VI of the Civil Rights Act provides: “No person in the United States

shall, on the ground of race, color, or national origin, be excluded from participation in, be denied

the benefits of, or be subjected to discrimination under any program or activity receiving Federal

financial assistance.” 42 U.S.C. § 2000d. While Plaintiff’s Complaint arguably alleges retaliation

for a complaint of discrimination, it does not allege that Planet Fitness received federal financial

assistance. The cases Plaintiff cites in her opposition are readily distinguishable, either because

they are Title VII employment cases, which do not require federal funding, or because they are

Title VI cases filed against recipients of federal funding, such as a school system. See ECF 29 at

2. Because Plaintiff has not alleged facts to plausibly suggest that Planet Fitness received federal

financial assistance, her Title VI claim must be dismissed without prejudice. See, e.g., Bowman v.

Baltimore City Bd. of Sch. Comm’r, 173 F. Supp. 3d 242, 247 (D. Md. 2016) (“Federal funding is

deemed an element of the cause of action.”).

       Plaintiff’s First Amendment claim is similarly flawed. “[T]he Free Speech Clause

prohibits only governmental abridgment of speech . . . [it] does not prohibit private abridgement

of speech.” Manhattan Cmty. Access Corp. v. Halleck, 139 S. Ct. 1921, 1928 (2019) (emphasis in

original). Planet Fitness is not a government entity, and Plaintiff has not alleged “such a ‘close

nexus between the state and the challenged action’ that seemingly private behavior ‘may be fairly

treated as that of the State itself.’” Brentwood Acad. v. Tennessee Secondary Sch. Athletic Ass’n,

531 U.S. 288, 295 (2001). Plaintiff’s allegations, taken as true, simply allege conduct by a private

fitness facility and its employees, which, in the absence of state nexus, cannot constitute a First

Amendment violation even if the conduct has abridged another citizen’s speech.

       Planet Fitness also contends, on its face correctly, that Plaintiff has not satisfied the

statutory prerequisites for a claim pursuant to Title II of the Civil Rights Act, 42 U.S.C. 2000(a).



                                                 6
           Case 1:20-cv-00620-SAG Document 32 Filed 11/20/20 Page 7 of 7



ECF 28-1 at 6-8. However, Plaintiff has not asserted such a claim expressly in her Complaint,

ECF 1 at 6, and in fact disclaims an intent to do so. ECF 29 at 2 (“The Plaintiff is stating a Title

VI Retaliation claim and a First Amendment claim . . .”) (emphasis in original).

   IV.      CONCLUSION

         For the reasons set forth above, Planet Fitness’s Motion to Dismiss, ECF 28, is granted,

and Plaintiff’s claims are dismissed without prejudice. An implementing Order follows.



Dated:      November 20, 2020                                               /s/
                                                             Stephanie A. Gallagher
                                                             United States District Judge




                                                 7
